Citation Nr: 0802761	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  06-05 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from August 1946 to 
December 1947 and from September 1948 to March 1949.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the Regional 
Office (RO) in Houston, Texas. 


FINDINGS OF FACT

1.  There is competent medical evidence of record causally 
relating the veteran's bilateral sensorineural hearing loss 
disability to his military service - specifically, to noise 
exposure.

2.  There is persuasive medical nexus evidence of record 
indicating the veteran's tinnitus is related to his service 
in the military.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred during 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 
3.301, 3.303, 3.304 (2007).

2.  Tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103A, 5107(b), 5108 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA satisfied its duty to notify by means 
of a March 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  This letter informed 
the appellant of what evidence was required to substantiate 
his claims.  This letter also informed him of his and VA's 
respective duties for obtaining evidence, as well as 
requested that the veteran submit any additional evidence in 
his possession pertaining to his claims. 

In addition, a March 2006 letter explained how a disability 
rating is determined for a service-connected disorder and the 
basis for determining an effective date upon the grant of 
service connection or an increased rating, in compliance with 
Dingess/Hartman.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and a report of a VA 
examination.  Additionally, the claims file contains the 
veteran's own statements in support of his claims, including 
a transcript of the veteran's testimony before the 
undersigned Veterans Law Judge (VLJ) of the Board.  The Board 
has carefully reviewed such statements and perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claims. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Sensorineural hearing loss and tinnitus, as organic diseases 
of the nervous system, will be presumed to have been incurred 
in, or aggravated by, active service if manifested to a 
compensable degree or more within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
This presumption is rebuttable by probative evidence to the 
contrary.

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.



Analysis

The Board finds that the medical evidence of record supports 
the veteran's contention that he has bilateral sensorineural 
hearing loss disability that is causally related to noise 
exposure he experienced in service.  His service records show 
that his military occupational specialty (MOS) was a rifleman 
during his first period of service, and a cook with a tank 
battalion during his second period of service.  Additionally, 
these records indicate that the veteran had foreign service 
and received the World War II Victory Medal and the Army 
Occupation of Japan Medal.  While these medals do not confirm 
combat exposure, the veteran reported a history of military 
noise exposure to tanks and artillery, as well as arms fire 
on the rifle range.  As such, the Board finds that exposure 
to acoustic trauma in service is consistent with the 
circumstances of his service.  38 U.S.C. § 1154(a) (West 
2002).  

Moreover, results of his April 2004 VA audiology evaluation 
confirm he has sufficient hearing loss in both his ears to 
meet the threshold minimum requirements of 38 C.F.R. § 3.385 
to be considered an actual "disability."  The reported 
audiometric findings at that time revealed the veteran had 
auditory thresholds in the frequencies 2000, 3000, and 4000 
Hertz of 40 decibels or greater, with the auditory thresholds 
for at least three of these frequencies at 26 decibels or 
greater.  

The Board notes that the April 2004 VA examiner opined that 
the veteran's current hearing loss was not related to his 
service because he had normal hearing loss at his discharge 
from service.  However, this is not determinative as to 
whether his current bilateral hearing loss is etiologically 
related to his military service and does not preclude service 
connection in this case.  See Hensley v. Brown, 5 Vet. App. 
155, 159 (1993) ("[§ 3.385] operates to establish when a 
measured hearing loss is . . . a 'disability' for which 
compensation may be paid, provided that the requirements for 
service connection are otherwise met . . .").  Further, in 
Hensley, the Court indicated a veteran need not have met the 
requirements of 38 C.F.R. § 3.385 while in service, only 
presently.  See Hensley, 5 Vet. App. at 158-59.  See also 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Although it 
was noted at the April 2004 VA examination that the veteran 
reported an onset of hearing loss only 10 years earlier, at 
the Novemeber 2007 hearing before the undersigned Veterans 
Law Judge, he testified that his wife, whom he had known more 
than 59 years, noted him having difficulty hearing shortly 
after his discharge from service, and before the veteran 
noticed.  (Transcript at pages 10 - 12.)

Additionally, the veteran contends that he has tinnitus 
which, like his bilateral hearing loss, was incurred due to 
noise exposure during his service.  While tinnitus was not 
diagnosed during the April 2004 VA audiological evaluation, 
the Board points out that the veteran testified credibly as 
to the nature of his experiences with noise exposure, as well 
as the frequency of his bilateral tinnitus during and after 
his military service.  

According to correspondence associated with the veteran's 
claims file, repeated attempts to locate the relevant service 
medical and personnel records from his second period of 
service have proven futile, and that attempts to reconstruct 
these records were unsuccessful.  When, as here, at least a 
portion of the service medical records cannot be located, 
through no fault of the veteran, VA has a "heightened" 
obligation to more fully discuss the reasons and bases for 
its decision and to carefully consider applying the benefit-
of-the-doubt doctrine.  See, e.g., O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  The threshold for allowance of a claim 
is not lowered and the need for probative medical nexus 
evidence causally relating the current disability at issue to 
service is not eliminated; rather, the Board's obligation to 
discuss and evaluate evidence is heightened.  Russo v. Brown, 
9 Vet. App. 46 (1996).  Nonetheless, in light of the missing 
service medical and personnel records, the Board finds that 
such acoustic trauma has not been excluded by competent 
evidence as the etiology of his bilateral hearing loss and 
tinnitus.  Therefore, the Board finds that the evidence of 
record is in equipoise, and with resolution of doubt in the 
veteran's favor, finds that service connection is warranted 
for bilateral hearing loss and tinnitus.

When the evidence favorable to the claims is considered, it 
is at least as likely as not that the veteran's current 
bilateral sensorineural hearing loss and tinnitus are 
attributable to noise exposure coincident with his military 
service.  Thus, service connection for bilateral hearing loss  
and tinnitus is warranted.  38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is granted.

Entitlement to service connection for tinnitus is also 
granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


